
	
		II
		112th CONGRESS
		2d Session
		S. 3561
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To correct the boundaries of the John H. Chafee Coastal
		  Barrier Resources System Unit L06, Topsail, North Carolina.
	
	
		1.Replacement of John H. Chafee
			 Coastal Barrier Resources System map
			(a)In
			 generalThe map included in the set of maps entitled
			 Coastal Barrier Resources System referred to in section 4(a) of
			 the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to Unit L06
			 in Topsail, North Carolina, is replaced by the map entitled John H.
			 Chafee Coastal Barrier Resources System Corrected Unit L06 and dated
			 ______.
			(b)AvailabilityThe
			 Secretary of the Interior shall keep the replacement map referred to in
			 subsection (a) on file and available for inspection in accordance with section
			 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
